438 F.2d 1233
UNITED STATES of America, Plaintiff-Appellee,v.Manuel Garcia IRIARTE, Defendant-Appellant.
No. 25878.
United States Court of Appeals, Ninth Circuit.
March 22, 1971.
Rehearing Denied April 12, 1971.

Appeal from the United States District Court for the Southern District of California; A. Andrew Hauk, Judge.
Ralph R. Lopez, of Lopez & Reinhart, Salinas, Cal., for appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, James W. Brannigan, Jr., Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The judgment of conviction if affirmed.


2
The ground for appeal is that: Trial counsel was incompetent. We simply do not find this to be so.